Case 3:19-bk-30289       Doc 2155 Filed 07/14/20 Entered 07/14/20 12:32:08             Desc
                            Main Document     Page 1 of 12




                       UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA

  IN RE

  BLACKJEWEL, L.L.C.,                          CASE NO. 3:19-BK-30289
  BLACKJEWEL HOLDINGS, L.L.C.,                 CASE NO. 3:19-BK-30290
  REVELATION ENERGY HOLDINGS, LLC              CASE NO. 3:19-BK-30291
  REVELATION ENERGY, LLC                       CASE NO. 3:19-BK-30292
  REVELATION MANAGEMENT CORP.,                 CASE NO. 3:19-BK-30293
  DOMINION COAL CORPORATION,                   CASE NO. 3:19-BK-30323
  HAROLD KEENE COAL CO. LLC,                   CASE NO. 3:19-BK-30324
  VANSANT COAL CORPORATION,                    CASE NO. 3:19-BK-30325
  LONE MOUNTAIN PROCESSING, LLC,               CASE NO. 3:19-BK-30326
  POWELL MOUNTAIN ENERGY, LLC,                 CASE NO. 3:19-BK-30327
  CUMBERLAND RIVER COAL LLC,
                                               CASE NO. 3:19-BK-30328
  Administratively Consolidated
                                               CHAPTER 11
                     Debtors-in-Possession.
                                               JUDGE IRENE C. BERGER



                        MEMORANDUM OPINION AND ORDER


       The Court has reviewed the Order Approving the Joint Ex Parte Motion of the Debtors and

Official Committee of Unsecured Creditors for Entry of an Order Pursuant to Bankruptcy Rule

2004 Authorizing Examinations and Written Discovery Directed to United Bank (Document 1948),

Notice of Jeffery A. Hoops and Certain Other Individuals and Entities’ Intent to Object to the

Order of the Magistrate [Judge] Omar J. Aboulhosn Approving the Joint Ex Parte Motion of the

Debtors and Official Committee of Unsecured Creditors for Entry of an Order Pursuant to

Bankruptcy Rule 2004 Authorizing Examinations and Written Discovery Directed to United Bank

(Document 1958), Objections of Jeffery A. Hoops and Certain Other Individuals and Entities to

Magistrate [Judge] Aboulhosn’s Order Approving the Joint Ex Parte Motion of the Debtors and
    Case 3:19-bk-30289         Doc 2155 Filed 07/14/20 Entered 07/14/20 12:32:08                           Desc
                                  Main Document     Page 2 of 12


Official Committee of Unsecured Creditors for Entry of an Order Pursuant to Bankruptcy Rule

2004 Authorizing Examinations and Written Discovery Directed to United Bank (Document 1975),

Response of the Debtors to the Objections of Jeffery A. Hoops and Certain Other Individuals and

Entities to Magistrate [Judge] Aboulhosn’s Order Approving the Joint Ex Parte Motion of the

Debtors and Official Committee of Unsecured Creditors for Entry of an Order Pursuant to

Bankruptcy Rule 2004 Authorizing Examinations and Written Discovery Directed to United Bank

(Document 2021), and United Bank’s Motion to Discontinue Response to Debtors’ Rule 2004

Requests (Document 2117).1

         On March 13, 2020, this discovery matter was referred to the Honorable Omar J.

Aboulhosn for determination. The Magistrate Judge issued a ruling on April 29, 2020, finding that

the Joint Motion of the Debtors and Official Committee of Unsecured Creditors for Entry of an

Order Pursuant to Bankruptcy Rule 2004 Authorizing Examinations and Written Discovery

Directed to United Bank (Document 1723) should be granted and overruling the objections of Mr.

Jeff A. Hoops, Sr. — the former Chief Executive Officer of Blackjewel — and the Hoops-Related

Entities and Hoops-Related Individuals (Documents 1761 and 1918). On May 13, 2020, the

Objections of Jeffery A. Hoops and Certain Other Individuals and Entities to Magistrate [Judge]



1
  The Court has also carefully reviewed the Joint Motion of the Debtors and Official Committee of Unsecured
Creditors for Entry of an Order Pursuant to Bankruptcy Rule 2004 Authorizing Examinations and Written Discovery
Directed to United Bank (Document 1723), Response in Opposition of Jeffery A. Hoops and Certain Other Individuals
and Entities to the Joint Motion of the Debtors and Official Committee of Unsecured Creditors for Entry of an Order
Pursuant to Bankruptcy Rule 2004 Authorizing Examinations and Written Discovery Directed to United Bank and
Request for Protective Orders (Document 1761), Order (Document 1853), Order (Document 1859), Order (Document
1863), Supplemental Memorandum of the Debtors in Support of Joint Motion for Entry of an Order Pursuant to
Bankruptcy Rule 2004 Authorizing Examinations and Written Discovery Directed to United Bank (Document 1901),
Order (Document 1908), Supplemental Response of Jeffery A. Hoops and Certain Other Individuals and Entities to
the Supplemental Memorandum of the Debtors in Support of Joint Motion for Entry of an Order Pursuant to
Bankruptcy Rule 2004 Authorizing Examinations and Written Discovery Directed to United Bank (Document 1918),
Reply Memorandum of the Debtors to the Supplemental Response of Jeffery A. Hoops and Certain Individuals and
Entities to the Supplemental Memorandum of the Debtors in Support of Joint Motion for Entry of an Order Pursuant
to Bankruptcy Rule 2004 Authorizing Examinations and Written Discovery Directed to United Bank (Document 1944),
Affidavit of Compliance (Document 1950), and Affidavit of Compliance (Document 1951).

                                                        2
    Case 3:19-bk-30289        Doc 2155 Filed 07/14/20 Entered 07/14/20 12:32:08                         Desc
                                 Main Document     Page 3 of 12


Aboulhosn’s Order Approving the Joint Ex Parte Motion of the Debtors and Official Committee

of Unsecured Creditors for Entry of an Order Pursuant to Bankruptcy Rule 2004 Authorizing

Examinations and Written Discovery Directed to United Bank (Document 1975) was filed. Then,

on June 23, 2020, United Bank filed United Bank’s Motion to Discontinue Response to Debtors’

Rule 2004 Requests (Document 2117). For the reasons stated herein, the Court finds that United

Bank’s motion should be granted, the ruling contained in the Magistrate Judge’s order should be

held for naught and the objections of the Hoops Parties terminated as moot.


                        FACTUAL AND PROCEDURAL BACKGROUND

         On January 31, 2020, Blackjewel, L.L.C., and its affiliated debtors, debtors-in-possession,

and the Official Committee of Unsecured Creditors (collectively, “Movants”) filed a motion for

entry of an order authorizing discovery from United Bank (United), pursuant to Rule 2004 of the

Federal Rules of Bankruptcy Procedure. 2 The requested discovery included: “(a) requests for

production of documents and electronically stored information . . . (b) oral examinations of Mr.

Matthew Bond and Mr. J. David Mills as representatives of United Bank, . . . and (c) oral

examinations of the individual(s) with knowledge regarding or responsible for United Bank’s

administration of the Bank Accounts and Debtor Accounts.” (Document 1723 at 1.)

         In that motion, the Movants asserted that Rule 2004 discovery was necessary to investigate

potential claims for the benefit of the Debtors’ estates and to appropriately investigate, quantify,

and support potential claims related to the conduct and dealings of the Hoops Parties. 3 In


2
  Joint Motion of the Debtors and Official Committee of Unsecured Creditors for Entry of an Order Pursuant to
Bankruptcy Rule 2004 Authorizing Examinations and Written Discovery Directed to United Bank (Document 1723).
The Debtors include Blackjewel, LLC; Blackjewel Holdings, LLC; Revelation Energy Holdings, LLC; Revelation
Management Corporation; Revelation Energy, LLC; Dominion Coal Corporation; Harold Keene Coal Co., LLC;
Vansant Coal Corporation; Lone Mountain Processing, LLC; Powel Mountain Energy, LLC; and Cumberland River
Coal, LLC.
3
  The Hoops Parties or Respondents include: Jeffery A. Hoops; Patricia A. Hoops; Jeffery A. Hoops, II; Jeremy A.
Hoops; Joshua A. Hoops; Jessica Hoops; Lesley Hoops; Amanda Hoops; Brent T. Walls; Genesis Trucking, LLC;

                                                       3
 Case 3:19-bk-30289          Doc 2155 Filed 07/14/20 Entered 07/14/20 12:32:08                        Desc
                                Main Document     Page 4 of 12


particular, the Movants requested such discovery to investigate conduct involving Mr. Hoops and

United, which may have affected the Debtors’ ability to complete critical secured subordinated

debtor-in-possession financing that was to be provided by Mr. Hoops or entities associated with

him, and to investigate allegations made by Mr. Hoops that United inappropriately froze certain of

the Debtors’ bank accounts on June 28, 2019, prior to July 1, 2019. The Hoops Parties filed a

response arguing that the motion should be denied because the scope of the Movants’ motion was

excessive, the Movants were under an ongoing obligation to meet and confer, and the motion failed

to state good cause for such discovery.

        On March 16, 2019, the Magistrate Judge entered an Order scheduling a telephone

conference for March 19, 2020. (Document 1859.) Following that telephone conference, the

Magistrate Judge ordered that the Hoops-Related Entities were to make initial disclosures by

March 20, 2020, with the remainder of the production of the requested information to be made by

March 24, 2020. (Document 1863.) The Magistrate Judge further ordered that all remaining

information was to be disclosed by May 29, 2020. (Id.) With respect to the motion requesting

Rule 2004 discovery (Document 1723), the Magistrate Judge ordered that United Bank was to

begin rolling disclosures by March 27, 2020, which were to continue every Friday thereafter until

completed.

        On April 10, 2020, the Movants filed a supplemental memorandum in support of their

motion. (Document 1901.) In the supplemental memorandum, the Movants argued that the Court

should grant their motion requesting discovery because the Hoops Parties failed to provide




Lexington Coal Royalty Company, LLC; Grand Patrician Resort, LLC; Triple H. Real Estate, LLC; Black Diamond
Insurance Group, LLC; Clearwater Investment Holdings, LLC; Hoops Dynasty Trust; Clearwater Trust; LBLCO,
LLC; Active Medical, LLC; Forrest Machine, LLC; Blackjewel Trust; Revelation Energy Trust; Walls & Associates,
PLLC; Triple H Aviation, LLC; Lexington Coal Company, LLC; Construction & Reclamation Services, LLC; Prep
Plant Solutions, LLC; and Lexington Coal Trust.

                                                      4
Case 3:19-bk-30289        Doc 2155 Filed 07/14/20 Entered 07/14/20 12:32:08               Desc
                             Main Document     Page 5 of 12


appropriate responses to discovery requests. The Movants stated that, “After months of effort by

Movants, many written communications, numerous meet-and-confer sessions and formal

discovery conferences with the Court, the Hoops Parties have produced an extremely limited

number of organizational documents and nothing else. Even that production is deficient because

some of the key documents are incomplete.” (Document 1901 at 3.)

       On April 14, 2020, the Magistrate Judge hosted a telephone conference with the parties to

address the Movants’ supplemental memorandum and the ongoing production issues related to the

Movants’ motion. The Magistrate Judge issued an order on that same date memorializing the

telephone conference. (Document 1908.) In that order, the Magistrate Judge acknowledged that

the Hoops Parties failed to respond completely and timely to the Movants’ discovery requests and

genuine inquiries and expressed exasperation with the failure of the Hoops Parties to comply with

discovery requests. The Magistrate Judge ordered the Hoops Parties to produce all responsive

documents by April 21, 2020, and to continue to produce discovery on a rolling basis. The

Magistrate Judge further ordered that counsel for parties were to meet and confer in good faith

every Tuesday and ordered that the parties were under a continuing obligation to supplement

responses to prior discovery disclosures. On April 20, 2020, the Hoops Parties submitted a

supplemental response to the Movants’ motion. (Document 1918.) On April 27, 2020, the

Movants filed a reply memorandum addressing the Hoops Parties’ arguments. (Document 1944.)

       The Magistrate Judge entered an Order Approving the Joint Ex Parte Motion of the Debtors

and Official Committee of Unsecured Creditors for Entry of an Order Pursuant to Bankruptcy

Rule 2004 Authorizing Examinations and Written Discovery Directed to United Bank (Document

1948) on April 29, 2020, wherein the Magistrate Judge granted the Movants’ motion and overruled

the objections of the Hoops Parties. The Magistrate Judge concluded that “[t]here is no question



                                               5
 Case 3:19-bk-30289        Doc 2155 Filed 07/14/20 Entered 07/14/20 12:32:08                 Desc
                              Main Document     Page 6 of 12


that the discovery that the Debtors seek from United Bank falls clearly within the contours of

Bankruptcy Rule 2004.” (Document 1948 at 7.) The Magistrate Judge further determined that,

“despite the Hoops Parties’ suggestion that they are comprised of distinct entities and individuals,

there is insurmountable evidence that the Hoops Parties as a collective, along with the Debtors and

United Bank have enjoyed and continue to enjoy an intricate business relationship that justifies the

Debtors’ discovery requests.” (Document 1948 at 9.) Moreover, the Magistrate Judge noted that,

“During the pendency of these discovery issues over the last several months in this proceeding,

the undersigned’s patience has been tested by the Hoops Parties, as they had previously agreed to

produce discovery materials to the Debtors outside of this Court’s intervention, however,

unfortunately, the Debtors have only too frequently been forced to seek this Court’s interference

in order to obtain discovery that had originally been promised.” (Document 1948 at 9.)

       On May 1, 2020, the Hoops Parties filed a Notice of Jeffery A. Hoops and Certain Other

Individuals and Entities’ Intent to Object to the Order of Magistrate [Judge] Omar J. Aboulhosn

Approving the Joint Ex Parte Motion of the Debtors and Official Committee of Unsecured

Creditors for Entry of an Order Pursuant to a Bankruptcy Rule 2004 Authorizing Examinations

and Written Discovery Directed to United Bank (Document 1958). On May 13, 2020, the Hoops

Parties filed Objections of Jeffery A. Hoops and Certain Other Individuals and Entities to

Magistrate Aboulhosn’s Order Approving the Joint Ex Parte Motion of the Debtors and Official

Committee of Unsecured Creditors for Entry of an Order Pursuant to Bankruptcy Rule 2004

Authorizing Examinations and Written Discovery Directed to United Bank (Document 1975).

       On May 26, 2020, the matter was transferred to this Court for consideration of the pending

objections. (Documents 2019 and 2020.) On that same date, the Response of the Debtors to the

Objections of Jeffery A. Hoops and Certain Other Individuals and Entities to Magistrate [Judge]



                                                 6
 Case 3:19-bk-30289        Doc 2155 Filed 07/14/20 Entered 07/14/20 12:32:08                   Desc
                              Main Document     Page 7 of 12


Aboulhosn’s Order Approving the Joint Ex Parte Motion of the Debtors and Official Committee

of Unsecured Creditors for Entry of an Order Pursuant to Bankruptcy Rule 2004 Authorizing

Examinations and Written Discovery Directed to United Bank (Document 2021) was filed. On

June 23, 2020, United Bank’s Motion to Discontinue Response to Debtors’ Rule 2004 Requests

(Document 2117) was filed. The Debtors have not filed a response to United Bank’s motion.

       Therefore, the Objections of Jeffery A. Hoops and Certain Other Individuals and Entities

to Magistrate [Judge] Aboulhosn’s Order Approving the Joint Ex Parte Motion of the Debtors and

Official Committee of Unsecured Creditors for Entry of an Order Pursuant to Bankruptcy Rule

2004 Authorizing Examinations and Written Discovery Directed to United Bank (Document 2021)

and United Bank’s Motion to Discontinue Response to Debtors’ Rule 2004 Requests (Document

2117) are currently ripe for consideration by this Court.


                                   STANDARD OF REVIEW

       The assignment of non-dispositive discovery matters to a Magistrate Judge is governed by

Rule 72 of the Federal Rules of Civil Procedure and 28 U.S.C. § 636(b)(1)(a). Rule 72 stipulates

that, when a party objects to a non-dispositive ruling by a magistrate judge, “[t]he district judge in

the case must . . . modify or set aside any part of the order that is clearly erroneous or is contrary

to law.” Federal Rule of Civil Procedure 72(a); see also 28 U.S.C. § 636(b)(1)(a). In the Fourth

Circuit, a magistrate judge’s finding is “clearly erroneous” where “although there is evidence to

support it, the reviewing court on the entire evidence is left with the definite and firm conviction

that a mistake has been committed.” Clark v. Milam, 155 F.R.D. 546, 547 (S.D.W.Va. 1994).

       Findings of facts by a magistrate judge must be affirmed by the district court “unless …

review of the entire record leaves … the definite and firm conviction that a mistake has been

committed.” Clark, 155 F.R.D. at 548, quoting Harman v. Levin, 772 F.2d 1150 (4th Cir. 1984).


                                                  7
Case 3:19-bk-30289        Doc 2155 Filed 07/14/20 Entered 07/14/20 12:32:08                 Desc
                             Main Document     Page 8 of 12


The standard of review for “contrary to law,” however, is different. “[F]or questions of law, there

is no practical difference between review under Rule 72(a)’s ‘contrary to law’ standard and [a] de

novo standard.” HSBC Bank USA, Nat. Ass’n v. Resh, 2014 WL 317820, at *7 (S.D.W.Va. January

28, 2014) (Chambers, C.J.) (slip op.), quoting Robinson v. Quicken Loans Inc., 2013 WL 1704839,

at *3 (S.D.W.Va. Apr. 19, 2013) (Chambers, C.J.).


                                         DISCUSSION

       As noted above, the Magistrate Judge entered an Order Approving the Joint Ex Parte

Motion of the Debtors and Official Committee of Unsecured Creditors for Entry of an Order

Pursuant to Bankruptcy Rule 2004 Authorizing Examinations and Written Discovery Directed to

United Bank (Document 1948) on April 29, 2020. Pursuant to that order, United Bank was

required to complete the discovery requests enumerated in Exhibit 1 and Exhibit 2 of the Debtor’s

joint motion (Document 1723). The order also authorized the Debtors to issue requests for

production, notices, and subpoenas compelling the production of documents and the provisions of

testimony under oath as requested in Exhibit 1 and Exhibit 2 and to seek the oral examination of

the individuals with knowledge of the Bank Accounts and the Debtors Accounts.

       The Hoops Parties submitted objections on May 13, 2020, arguing that the Debtors’

discovery requests are “clearly unduly burdensome, overly broad, and tantamount to a fishing

expedition.” (Document 1975 at 2.) The Hoops Parties argue that “[t]he Magistrate [Judge’s]

Order granting the Debtors the relief sought in those exhibits would allow the Movants to obtain

nearly all of the financial and account records of each and every one of the [nine] individuals and

[nineteen] entities since July 1, 2012, regardless of whether they related to ‘transfers from and

business dealing with the Debtors’ or to the ‘critical secured subordinated debtor-in-possession

financing.’” (Id.) The Hoops Parties further object to the Magistrate Judge’s Order, arguing that


                                                8
 Case 3:19-bk-30289        Doc 2155 Filed 07/14/20 Entered 07/14/20 12:32:08                 Desc
                              Main Document     Page 9 of 12


the Order was based on factual errors and lacking in evidentiary support. The Hoops Parties argue

that the Magistrate Judge mistakenly treats all of the twenty-eight Respondents as one entity, even

though the Respondents are nine individuals and nineteen different entities, and mistakenly claims

that all of the Respondents have an intricate relationship without any evidence demonstrating such

a relationship. The Hoops Parties further incorporate by reference all objections previously set

forth. (Documents 1626, 1628, and 1658.)

       The Debtors filed a response to the objections on May 26, 2020, in which the Debtors argue

that “[u]nder Rule 2004, the Debtors are entitled to investigate the extensive, undocumented or

poorly documented, and unexplained related party transactions involving the Hoops Parties and

the Debtors, which likely will give rise to significant claims on behalf of the Debtors’ estates. In

addition, the Debtors are entitled to investigate whether and to what extent estate assets were

transferred to the Hoops Parties to enrich them at the expense of the Debtors, their estates, and

creditors.” (Document 2021 at 2-3.) In particular, the Debtors assert that extensive briefing on

the motion was submitted, establishing that tens of millions of dollars of unexplained transactions

and financial dealings occurred between the Debtors and the Hoops Parties.

       The Debtors argue that their supplemental memorandum and the Declaration of David J.

Beckman “establish, among other things, that: Mr. Hoops placed assets in the names of family

members and trusts with a desired result of placing them beyond the reach of creditors; Mr. Hoops

continued to act on behalf of, and to seek to direct transactions with the Debtors regarding, Hoops

Parties in which Hoops family members and others held the ownership and governance positions;

Mr. Hoops received financial transfers through United Bank accounts associated with amounts

owed to the Debtors, not to him; and the Hoops Parties engaged in tens of millions of dollars of

related party transactions with the Debtors that frequently are unexplained or not documented in



                                                 9
 Case 3:19-bk-30289       Doc 2155 Filed 07/14/20 Entered 07/14/20 12:32:08                Desc
                             Main Document    Page 10 of 12


an ordinary manner.” (Document 2021 at 4.) The Debtors also argue that United Bank did not

object to the motion.

       On June 24, 2020, however, after the Debtors’ response was filed, United Bank filed a

motion to discontinue response to the Debtors’ Rule 2004 requests because the Debtors filed a

complaint initiating an adversary proceeding against United Bank on June 1, 2020. (Document

2125 at 1.) In particular, the Debtors argue that because an adversary proceeding has been

initiated, any further examination or production pursuant to Rule 2004 should be suspended, and

further discovery should be limited and conducted as set forth in Rules 26 to 37 of the Federal

Rules of Civil Procedure, as incorporated by Rule 7026 to 7037 of the Federal Rules of Bankruptcy

Procedure.

       Rule 2004 is the “basic discovery device used in bankruptcy cases.” In re Symington, 209

B.R. 678, 684 (Bankr. D. Md. 1997) (quoting In re French, 145 B.R. 991, 992 (Bankr. D. S.D.

1992)). Rule 2004 is “appropriate for revealing the nature and extent of the bankruptcy estate and

for discovering assets, examining transactions, and determining whether wrongdoing has

occurred.” In re Enron Corp., 281 B.R. 836, 840 (Bankr. S.D.N.Y. 2002) (quoting In re Strecker,

251 B.R. 878, 882 (Bankr. D. Colo. 2000) (internal quotation marks and citations omitted)). As

such, a Rule 2004 examination has been classified as broad and unfettered and “is commonly

recognized as more in the nature of a fishing expedition.” In re Washington Mut., Inc., 408 B.R.

45, 50 (Bankr. D. Del. 2009) (quoting In re Bennett Funding Group, Inc., 203 B.R. 24, 28 (Bankr.

N. D. N.Y. 1996)). Use of Rule 2004 examinations may not, however, be used for purposes of

abuse or harassment, or for discovery of matters not relevant to the basic inquiry. Id.

       Moreover, Rule 2004 discovery is not permitted once an adversary proceeding has been

initiated. There is a “well-recognized rule that once an adversary proceeding or contested matter



                                                10
 Case 3:19-bk-30289       Doc 2155 Filed 07/14/20 Entered 07/14/20 12:32:08               Desc
                             Main Document    Page 11 of 12


is commenced, discovery should be pursued under the Federal Rules of Civil Procedure and not

by Rule 2004.” Enron Corp., 281 B.R. at 840; Bennett Funding, 203 B.R. at 28; In re Symington,

209 B.R. 678, 684 (Bankr. D. Md. 1997); In re Washington Mut., Inc., 408 B.R. 45, 50 (Bankr. D.

Del. 2009). “A Rule 2004 examination is undertaken prelitigation, that is, before the filing of a

lawsuit or motion, whereas discovery in the context of the Federal Rules of Civil Procedure is

pretrial, that is, after the filing of a complaint or motion, but before a hearing on dispositive

motions or trial on the merits.” In re Symington, 209 B.R. 678, 684 (Bankr. D. Md. 1997).

Application of the Federal Rules of Civil Procedure to discovery in the context of an adversary

proceeding stems from a concern about “the use of Rule 2004 examinations to circumvent the

safeguards and protections of the Federal Rules of Civil Procedure.” Washington Mut., Inc., 408

B.R. at 51.

       Because the Debtors filed a complaint initiating an adversary proceeding against United

Bank on June 1, 2020, the Court finds that United Bank’s Motion to Discontinue Response to

Debtors’ Rule 2004 Requests (Document 2117) should be granted. Discovery from United Bank

must now proceed according to the Federal Rules of Civil Procedure, as incorporated by the

Federal Rules of Bankruptcy Procedure, instead of pursuant to Rule 2004. Accordingly, both the

ruling contained in the Order Approving the Joint Ex Parte Motion of the Debtors and Official

Committee of Unsecured Creditors for Entry of an Order Pursuant to Bankruptcy Rule 2004

Authorizing Examinations and Written Discovery Directed to United Bank (Document 1948) and

the Objections of Jeffery A. Hoops and Certain Other Individuals and Entities to Magistrate

Aboulhosn’s Order Approving the Joint Ex Parte Motion of the Debtors and Official Committee

of Unsecured Creditors for Entry of an Order Pursuant to Bankruptcy Rule 2004 Authorizing




                                               11
Case 3:19-bk-30289        Doc 2155 Filed 07/14/20 Entered 07/14/20 12:32:08              Desc
                             Main Document    Page 12 of 12


Examinations and Written Discovery Directed to United Bank (Document 2021) are now rendered

moot.

                                        CONCLUSION

        WHEREFORE, after careful consideration, the Court ORDERS that United Bank’s

Motion to Discontinue Response to Debtors’ Rule 2004 Requests (Document 2117) be

GRANTED. The Court further ORDERS that the ruling contained in the Order Approving the

Joint Ex Parte Motion of the Debtors and Official Committee of Unsecured Creditors for Entry of

an Order Pursuant to Bankruptcy Rule 2004 Authorizing Examinations and Written Discovery

Directed to United Bank (Document 1948 be HELD FOR NAUGHT and the Objections of Jeffery

A. Hoops and Certain Other Individuals and Entities to Magistrate Aboulhosn’s Order Approving

the Joint Ex Parte Motion of the Debtors and Official Committee of Unsecured Creditors for Entry

of an Order Pursuant to Bankruptcy Rule 2004 Authorizing Examinations and Written Discovery

Directed to United Bank (Document 2021) be TERMINATED AS MOOT.

        The Court DIRECTS the Clerk to send a copy of this Order to the Honorable Omar J.

Aboulhosn, United States Magistrate Judge for the Southern District of West Virginia, to the

Honorable Benjamin A. Kahn, United States Bankruptcy Judge for the Middle District of North

Carolina, to counsel of record, and to any unrepresented party.


                                             ENTER:       July 14, 2020




                                               12
